Citation Nr: 1111766	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic headaches.  

2.  Entitlement to service connection for degenerative disc disease and osteoarthritis of the cervical spine.  

3.  Entitlement to service connection for degenerative disc disease and osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from June 1976 to October 1976 and from May 1977 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In a September 2010 statement, the Veteran indicated that he was requesting entitlement to service connection for Traumatic Brain Injury.  As this issue has not yet been adjudicated, it is referred to the RO for appropriate action in the first instance.  


FINDINGS OF FACT

1.  The Veteran's headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's current cervical spine disability is not related to military service.  

3.  The Veteran's current lumbar spine disability is not related to military service.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 8100 (2010).

2.  A cervical spine disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  A lumbar spine disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Posttraumatic headache

The Veteran seeks an initial disability rating in excess of 30 percent for his headaches disorder.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Diagnostic Code 8100 provides a 30 percent evaluation for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In January 2005, the Veteran was accorded a C&P neurological diagnoses and miscellaneous examination.  During the examination the Veteran reported that he has had headaches on and off since he was injured in the service in Germany.  The headaches were located on the back of the head on the occipital region.  He described the headaches at times to be intense throbbing associated with photophobia and phonophobia.  He denied nausea or vomiting but reported some blurred vision and dizziness.  He reported having headaches about two to three times per week and stated that they could last for several hours to a day.  He stated that he got a tense, tight and pressure like feeling after the migraine component that could last for 24 hours.  Neurological examination revealed the pupils reacted to light and accommodation.  Fundoscopic examination was benign.  The diagnosis was posttraumatic headache disorder.  

VA medical records indicate that the Veteran complained of headaches on at least one occasion.  See August 2007 GI clinic note.  

During an August 2009 Decision Review Officer (DRO) hearing, the Veteran testified that following discharge from service, he sought treatment at Jersey City Medical Center and St. Francis Hospital for his headaches and spine.  He testified that he could not make it to work some mornings and stated that he took over-the-counter medication.  

In April 2010, the Veteran was accorded a Traumatic Brain Injury (TBI) examination.  During the examination the Veteran reported migraine headaches three to four times a week with an intensity of 6/10, nonprostrating, and lasting for eight to twenty-four hours.  He also stated that his headaches have increased in intensity in the past year.  He reported dizziness during headaches, trouble going to sleep and staying asleep, and hypersensitivity to light and sound with headaches.  The examiner diagnosed migraine headaches due to service TBI, which have increased in severity and frequency over the past year.  The condition had a significant effect on his occupation as a custodian due to pain which resulted in increased absenteeism.  

During the September 2010 Board hearing, the Veteran testified that he had frequent headaches that required him to turn the lights out in the room and lay still.  He testified that he got headaches three to four times a week for seven or eight hours and he had trouble concentrating and remembering things.  He reported that he got nauseous and irritable and cranky during headaches.  He also testified that he tried not to miss work for headaches and stated that he took over-the-counter Advil.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation of 30 percent for headaches.  The most recent VA examination dated April 2010 indicated that the Veteran had headaches which occurred three to four times a week and lasted for eight to twenty-four hours.  The Veteran stated that he would lie down in a dark room to relax during headaches.  It was also noted that the Veteran took over-the-counter medication to manage his headaches.  Based on the evidence of record and the Veteran's hearing testimony, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent evaluation.

A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Diagnostic Code 8100 makes clear that a 50 percent evaluation requires evidence of severe economic inadaptability.  At times during the appeal period, the Veteran has experienced frequent headaches; however, his headaches are not completely prostrating nor are the attacks prolonged.  In January 2005, the Veteran reported having headaches about two to three times per week and stated that they could last for several hours to a day.  In April 2010, he reported that he had headaches three to four times a week for eight to twenty-four hours and took over-the-counter medication.  As the attacks reportedly last for eight to twenty-four hours, the Board finds that the Veteran does not have prolonged attacks.  

The Board also finds that the condition does not result in severe economic inadaptability.  During his September 2010 Board hearing, the Veteran testified that he tried not to miss work for headaches.  The April 2010 examiner noted that the Veteran's headaches had a significant effect of increased absenteeism at work.  Although the Veteran has missed work due to the headaches, he has been able to continue his work as a supervisor.  Given this evidence, the Board finds that the Veteran is not entitled to an evaluation of 50 percent.  

In summary, for all of the foregoing reasons, the Board finds that a preponderance of the evidence is against entitlement to a rating in excess of 30 percent for posttraumatic headaches.  The Board has considered whether staged ratings are warranted based on distinct facts showing changes in the severity of the disability during the period of time covered by the claim.  However, the Board finds that, in accordance with the discussion above, at no point in time covered by this appeal does the evidence show that a higher rating is warranted.  The Board has also considered the Veteran's statements regarding the severity of the headaches and finds them competent, credible, and probative.  However, the totality of the evidence does not show an increased rating is warranted.  Accordingly, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has reported that he has headaches up to three to four times per week for eight to twenty four hours which results in increased absenteeism.  However, an exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms fit within the rating criteria as was discussed above.  Nor is there a showing that the rating criteria are inadequate.  The assignment of a 30 percent rating already contemplates that there is commensurate industrial impairment.  Referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed and has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.


Service connection criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and analysis

The Veteran seeks service connection for cervical spine and lumbar spine disorders, which he attributes to falling down a hill in service.  

Service treatment records (STRs) show that the Veteran fell onto rocks and started complaining about pain in his neck, shoulders, and lumbar spine in September 1978.  An examination revealed he had full range of motion in his neck and lower spine and x-rays revealed his cervical spine and lumbar spine were within normal limits.  A November 1979 record indicated that the Veteran fell on his back while playing football.  The assessment was back strain.  There was no follow-up in his STRs.  A March 1980 separation examination marked his spine and other musculoskeletal systems as normal.  In the medical history form, the Veteran reported that he did not have recurrent back pain.  

In June 1998, the Veteran complained of back pain while lifting furniture.  An x-ray of the lumbar spine showed that the vertebral bodies were normally outlined.  The impression was that no abnormalities of the lumbosacral spine were seen.  The diagnosis was low back sprain.  

In January 2005 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he fell and pulled some muscles while on a training exercise during active military service.  He stated that he has had neck problems twice a week and back problems since then.  X-rays revealed multi level degenerative disc disease with osteoarthritis in the cervical spine and lumbar spine.  The x-ray report indicated there were degenerative changes at L3-4, as well as a question of old osteomyelitis.  The impression was that the Veteran had mechanical back pain with significant evidence of symptom magnification and cervical strain.  

During a January 2005 C&P neurological disorders examination, the Veteran complained of neck pain, mostly on the right side and shooting down to the right shoulder.  The diagnosis was chronic cervical neck strain that was noted to be posttraumatic.  In a December 2005 addendum, the examiner opined that it was at least as likely as not that the cervical and lumbar spine pain were related to service.  

In an addendum to the December 2005 spine examination, the examiner stated that the diagnosis was mild multilevel degenerative disc disease with osteoarthritis in the cervical spine and lumbar spine.  He further noted that there was a 20-year gap during which the Veteran did not complain of back pain until the June 1998 complaint of back pain after moving furniture.  He noted that the absence of intervening symptomatology and concluded that it was more likely than not that his current degenerative disc disease and osteoarthritis in the cervical and lumbar spine is not in any way related to the injury of September 1978 in service.  The examiner noted the September 1978 fall during which the Veteran fell on rocks and injured his back and neck.  He stated that medical records at the time of the injury indicated that the Veteran had full range of motion.  He also had pain over two vertebrae, one in the cervical spine and the current x-rays showed diffuse degenerative process.  In June 2006, the same examiner stated that the Veteran's diffuse degenerative disc disease of his cervical and lumbar spine and diffuse spondylosis of his cervical spine was not caused by or the result of military service.  He continued to base his opinion on the span between his injury in 1978 and the first complaint of back pain and negative x-ray in 1998; also the fact that there was no significant trauma to his back in service.

During an August 2009 DRO hearing, the Veteran testified that following discharge from service, he sought treatment at Jersey City Medical Center and St. Francis Hospital for his back.  He also testified that he took over-the-counter medication and used heating pads.  He indicated that he had problems with his back since service.  During his September 2010 Board hearing, the Veteran stated that he was medivaced in service on a flat board with his head and neck in a brace.  He testified that he had had problems with his shoulders and back.  He also testified that he wore a back brace while he was at work but stated that he did not do much lifting because he was a supervisor.  

The Board finds that entitlement to service connection for a cervical spine and lumbar spine disability is not warranted.  The Board acknowledges a fall in service, as evidenced by the Veteran's STRs.  However, the March 1980 separation examination noted no spine disorders nor did the Veteran report that he had recurrent neck or back pain.  Accordingly, a chronic cervical or lumbar disease was not shown in service.  Moreover, arthritis of the lumbar and cervical spine was not shown to any degree let alone a degree of 10 percent within one year of discharge.  

The Veteran was diagnosed as having multilevel degenerative disc disease with osteoarthritis of the cervical and lumbar spines in January 2005, decades after separation from service.  The medical opinions provided by the January 2005 spine examiner in December 2005 and June 2006 were that the Veteran's cervical and lumbar spine conditions were not caused by or related to the Veteran's active service.  The examiner noted that there was an absence of documented symptoms for 20 years between the injury in service and the negative lumbar spine x-rays done in 1998.  He also rationalized that the Veteran currently has a diffuse degenerative process while at the time of the injury he had pain primarily over two vertebrae, on in the lumbar spine and one in the cervical spine.  The Board finds the VA examiner's opinion constitutes competent, credible and probative evidence against the claim.  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to report that he has symptoms, he has not claimed that he has medical training that would permit him to provide an opinion concerning the etiology of degenerative disc disease and arthritis.  Accordingly, the competent evidence is the VA examiner's opinion, which was based on an examination of the Veteran, a review of the Veteran's medical records, and for which a rationale was provided.   While the neurological examiner provided an opinion in favor of service connection, the opinion, although also competent, is outweighed by the other VA examiner's opinion which provided a complete rationale for the opinion.  

Although the Veteran may not provide an etiological opinion, he may provide evidence of continuity of symptomatology.  His assertions of neck and back pain that continued after service are considered competent, credible, and probative, but are outweighed by the highly probative VA medical opinion and the amount of time that passed between service and his first complaints.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.).  The most probative evidence is the VA medical examination report which found that current cervical and lumbar spine disorders were less likely as not incurred during service as he did not have continuity of care until many years after the injury in service although the examiner noted the Veteran's reports of continuing problems after discharge.  The examiner's opinion is the most probative evidence as it was based on a physical examination, a review of the record and as it was supported by a rationale.  In addition, there was a significant passage of time after discharge without complaints which also weighs against the Veteran's claim.  Maxson, supra.  As the preponderance of the evidence is against associating the Veteran's current cervical spine and lumbar spine disorders with the Veteran's active service, entitlement to service connection for a cervical and lumbar spine disorder is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters from the RO dated in December 2004 and March 2006 apprised the Veteran of the information and evidence necessary to establish his claims for service connection.  He was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for service connection.  Regarding the claim for increased rating for headaches, the Veteran is challenging the initial evaluation following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA medical examinations and private and VA medical records were requested and included in the Veteran's claims file.  The examination reports and addenda were adequate as they were based on a review of the records, physical examinations, and as the disabilities were described in sufficient detail so the Board can render an informed determination.  The RO requested medical records from St. Francis Hospital and was informed that the facility had no records pertaining to the Veteran.  The Veteran was informed of the inability to obtain this evidence in the February 2007 rating decision.  Additionally, during the September 2010 Board hearing, the Veteran was informed that he could submit evidence from his private physicians and a statement from him or another physician indicating that his cervical spine and lumbar spine conditions were related to service.  The record was held open for 60 days but the Veteran did not provide further evidence.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic headaches is denied.  

Entitlement to service connection for disability of the cervical spine is denied.  

Entitlement to service connection for disability of the lumbar spine is denied.  




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


